Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 09, 2018

The Court of Appeals hereby passes the following order:

A18A1545. FXM, P.C. d/b/a FRANK X. MOORE LAW v. PNC BANK, N.A. et
    al.

       In this civil action, the plaintiff FXM, P.C. d/b/a Frank X. Moore Law, has
filed in this Court a direct appeal of the trial court’s order granting motions to seal
portions of the record that were filed by several defendants.1
       Pursuant to Uniform Superior Court Rule 21.4, “a[n] order limiting access [to
court records] may be reviewed by interlocutory application to the Supreme Court.”
Recently, the Supreme Court discussed whether it has jurisdiction over cases
involving an order so limiting access where the case does not otherwise fall within
its jurisdiction:


       In most cases, our appellate jurisdiction is prescribed by the
       Constitution. . . . The basis for our appellate jurisdiction under Rule 21.4
       is unclear in cases that are not otherwise within our appellate
       jurisdiction. It may be that in cases not otherwise within our exclusive
       jurisdiction, direct appellate jurisdiction is vested instead in the Court
       of Appeals.


Merchant Law Firm, P.C. v. Emerson, 301 Ga. 609, 613 n.2 (1) (a) (800 SE2d 557)


       1
       The plaintiff also filed in the Supreme Court an application for interlocutory
review of the trial court’s order, which the Supreme Court denied. See Supreme
Court Case No. S18I0798 (denied Mar. 1, 2018).
(2017); see also In re Atlanta Journal-Constitution, 269 Ga. 589 (502 SE2d 720)
(1998) (discussing Rule 21). However, the Supreme Court declined to resolve the
issue in Merchant Law Firm, P.C. Thus, it appears that jurisdiction over the instant
appeal may lie in the Supreme Court. As the Supreme Court has the ultimate
responsibility for determining appellate jurisdiction, see Saxton v. Coastal Dialysis
& Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.




                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.